USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: _G | Ze [214

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

RAPHAEL BLACK, :
Petitioner,
15-CV-8112 (ALC)
-against-

: OPINION & ORDER
SUPERINTENDENT THOMAS GRIFFIN, — : ADOPTING REPORT AND

: RECOMMENDATION

Respondent. :
x

 

ANDREW L. CARTER, JR., District Judge:

Mr. Raphael Black (hereinafter, “Petitioner” or “Mr. Black”) filed a Petition for a Writ
of Habeas Corpus pursuant to 28 U.S.C. § 2254 on October 14, 2015. ECF No. 2. Respondent
opposed the Petition on October 17, 2016. ECF No. 21. On March 27, 2017, this matter was
referred to Magistrate Judge Debra C. Freeman for a Report and Recommendation (hereinafter,
“Report”). ECF No. 31. On January 14, 2019, Judge Freeman filed a Report and recommended
that Mr. Black’s Petition be dismissed in its entirety. ECF No. 38 (“Report”). Mr. Black filed no
objections to Judge Freeman’s Report.

STANDARD OF REVIEW

A district judge may designate a magistrate judge to submit proposed findings of fact and
recommendations for the disposition of a case. 28 U.S.C. §§ 636(b)(1)(A)-(C). Following the
filing of a report and recommendation, “any party may serve and file written objections to such
proposed findings and recommendations” within fourteen (14) days of being served with a copy
of the report and recommendation. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). A district
judge must undertake a de novo review of any portion of a magistrate judge’s report that has

been properly objected to. Fed. R. Civ. P. 72(b)(3). In the absence of objections, however, the

 
Second Circuit has “adopted the rule that failure to object timely to a magistrate judge’s report
may operate as a waiver of any further judicial review of the decision, as long as the parties
receive clear notice of the consequences of their failure to object.” Graves v. Correctional
Medical Service, 667 Fed.Appx. 18, 19 (2d Cir. 2016) (quoting United States v. Male Juvenile,
121 F.3d 34, 38 (2d Cir. 1997)). In reviewing a report and recommendation free from objections,
“the [district] court reviews the report for clear error.” Wilds v. United Parcel Service, Inc., 262
F.Supp.2d 163, 169-70 (S.D.N.Y. 2003); see Patterson v. Rock, 2012 WL 3245489, *1
(S.D.N.Y. Aug. 3, 2012).

DISCUSSION

In the Report, Judge Freeman thoroughly outlined the requirements of 28 U.S.C. §
636(b)(1) and Federal Rule of Civil Procedure 72(b). Report pp. 64-65. Judge Freeman stated
that Mr. Black had fourteen (14) days from the date of service to file any objections, and that
failure to do so would “result in a waiver of objections and will preclude appellate review.” Jd.
Mr. Black filed no objections to the Report and Recommendation. See ECF. Thus, Mr. Black has
waived any right to further appellate review.

Despite Mr. Black’s waiver, this Court nonetheless reviewed both the Petition and Judge
Freeman’s Report. The Report is well-reasoned and carefully considered. Among other things,
Judge Freeman addressed Petitioner’s claims pertaining to ineffective assistance of trial counsel,
prosecutorial misconduct, judicial misconduct and bias, denial of Confrontation Clause rights,
and legal insufficiency of the evidence. See Report. Upon review, Judge Freeman’s analysis is
void of clear error. See Wilds, 262 F.Supp.2d at 169-70.

As such, it is hereby ORDERED that Magistrate Judge Freeman’s Report and

Recommendation, filed on January 14, 2019, is ADOPTED in its entirety. For the reasons stated

 

 
therein, Petitioner’s Petition for a Writ of Habeas Corpus is hereby DENIED. Petitioner has not
made a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. §
2253(c)(1)(A), thus the Court will not issue a certificate of appealability. See 28 U.S.C. §
2253(c)(2).

The Clerk of Court is respectfully directed to enter judgment in favor of Respondent.
SO ORDERED.
Dated: June 20, 2019

New York, New York
(rdMib 7 (Lae Q)

ANDREW L. CARTER, JR. 4
United States District Judge

 
